        Case 2:20-cv-00461-TOR    ECF No. 9   filed 02/11/21   PageID.95 Page 1 of 9




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MARK STRONG,
                                                 NO. 2:20-CV-0461-TOR
 8                             Plaintiff,
                                                 ORDER GRANTING DEFENDANTS’
 9          v.                                   MOTION FOR JUDGMENT ON THE
                                                 PLEADINGS AND REMANDING
10    STATE OF WASHINGTON,                       CASE TO STATE COURT
      WASHINGTON STATE
11    DEPARTMENT OF
      CORRECTIONS, AIRWAY
12    HEIGHTS CORRECTIONS
      CENTER, and SUPERINTENDENT
13    JAMES R. KEY,

14                             Defendants.

15         BEFORE THE COURT are Defendants’ Motions for Judgment on the

16   Pleadings (ECF Nos. 4, 8). These matters were submitted for consideration

17   without oral argument. The Court has reviewed the record and files herein, the

18   completed briefing and is fully informed. For the reasons discussed below,

19   Defendants’ Motion for Judgment on the Pleadings (ECF No. 4) is GRANTED and

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 1
        Case 2:20-cv-00461-TOR       ECF No. 9    filed 02/11/21   PageID.96 Page 2 of 9




 1   Defendants’ Motion for Judgment on the Pleadings (ECF No. 8) is DENIED as

 2   moot.

 3                                      BACKGROUND

 4           This case concerns injuries Plaintiff sustained after he fell while incarcerated

 5   at Airway Heights Correction Center. ECF No. 6-1 at 1. On or about December 4,

 6   2018, Plaintiff fell breaking his wrist and injuring his hip after stepping on a

 7   wooden ramp at an entrance to a building at Airway Heights Correction Center.

 8   ECF No. 6-1 at 2, ¶¶ 2.1-2.3; at 3, ¶ 2.9. The ramp was located under the roof of

 9   the building, which allowed water and ice to accumulate on the ramp, creating

10   slippery conditions. ECF No. 6-1 at 2 ¶ 2.2; at 3 ¶ 2.7. Although the ramp’s

11   surface was once affixed with sandpaper tape, the tape had been removed and the

12   ramp did not have any traction tape or skid resistant material at the time Plaintiff

13   fell. ECF No. 6-1 at 3 ¶¶ 2.5-2.6. There were no warning signs to alert people to

14   the dangerous conditions. ECF No. 6-1 at 3 ¶ 2.8. Plaintiff continues to

15   experience pain in his elbow, shoulder, lower back, left hip, and neck. ECF No. 6-

16   1 at 3 ¶ 2.10.

17           Plaintiff filed a Complaint in Spokane County Superior Court on November

18   16, 2020 alleging violations of state and federal law. ECF No. 1-1. Defendants

19   removed the case to this Court on the grounds that Plaintiff’s claims under 42

20   U.S.C. § 1983 and Monell liability present federal questions. ECF No. 1 at 1.


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 2
        Case 2:20-cv-00461-TOR      ECF No. 9    filed 02/11/21   PageID.97 Page 3 of 9




 1   Defendants now move for judgment on the pleadings regarding Plaintiff’s claims

 2   under § 1983, Monell, and Article 1, Section 3 of the Washington State

 3   Constitution. ECF Nos. 4, 8. Plaintiff opposes the motions, but requests remand to

 4   State court should the Court grant Defendants’ motions. ECF No. 6 at 6.

 5                                       DISCUSSION

 6      I.      Legal Standard

 7           “After the pleadings are closed—but early enough not to delay trial—a party

 8   may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). In reviewing a

 9   12(c) motion, the court “must accept all factual allegations in the complaint as true

10   and construe them in the light most favorable to the non-moving party.” Fleming

11   v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “A judgment on the pleadings is

12   properly granted when, taking all the allegations in the non-moving party’s

13   pleadings as true, the moving party is entitled to judgment as a matter of law.”

14   Marshall Naify Revocable Trust v. United States, 672 F.3d 620, 623 (9th Cir.

15   2012) (quoting Fajardo v. Cty. of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999)).

16   “Analysis under Rule 12(c) is substantially identical to analysis under Rule

17   12(b)(6) because, under both rules, a court must determine whether the facts

18   alleged in the complaint, taken as true, entitle the plaintiff to a legal remedy.”

19   Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (internal quotation

20   marks and citation omitted).


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 3
        Case 2:20-cv-00461-TOR       ECF No. 9     filed 02/11/21   PageID.98 Page 4 of 9




 1         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may

 2   move to dismiss the complaint for “failure to state a claim upon which relief can be

 3   granted.” Fed. R. of Civ. P. 12(b)(6). To survive dismissal, a plaintiff must allege

 4   “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 5   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 6   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This requires the plaintiff to

 7   provide “more than labels and conclusions, and a formulaic recitation of the

 8   elements.” Twombly, 550 U.S. at 555. When deciding, the court may consider the

 9   plaintiff’s allegations and any “materials incorporated into the complaint by

10   reference[.]” Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

11   1061 (9th Cir. 2008) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

12   308, 322 (2007)). A plaintiff’s “allegations of material fact are taken as true and

13   construed in the light most favorable to the plaintiff[,]” but “conclusory allegations

14   of law and unwarranted inferences are insufficient to defeat a motion to dismiss for

15   failure to state a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir.

16   1996) (citation and brackets omitted).

17         A.     Plaintiff’s Federal Law Claims

18         Plaintiff alleges federal causes of actions arising under 42 U.S.C. § 1983 and

19   Monell v. Dep’t of Soc. Servs. For City of New York, 436, U.S. 658 (1978). ECF

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 4
        Case 2:20-cv-00461-TOR      ECF No. 9    filed 02/11/21   PageID.99 Page 5 of 9




 1   No. 6-1 at 4, at 9. Defendants argue they are not “persons” under § 1983 or

 2   Monell, and thus are entitled to judgment on the pleadings. ECF No. 4 at 2.

 3         To state a claim under § 1983, a plaintiff must establish (1) the defendant is

 4   a person acting under the color of state law, and (2) the defendant’s conduct must

 5   have deprived the plaintiff of rights, privileges, or immunities secured by the

 6   Constitution or laws of the United States. Anderson v. Warner, 451 F.3d 1063,

 7   1067 (9th Cir. 2006). It is well settled that States and State agencies are not

 8   susceptible to suits under 42 U.S.C. § 1983. See Will v. Michigan Dept. of State

 9   Police, 491 U.S. 58, 71 (1989) (holding neither a State nor its officials acting in

10   their official capacities are “persons” under § 1983); Maldonado v. Harris, 370,

11   F.3d 945, 951 (9th Cir. 2004) (state agency not amenable to suit under §1983).

12   Here, Defendants State of Washington, Washington State Department of

13   Corrections, Airway Heights Corrections Center, and Superintendent Key acting in

14   his official capacity are State actors and are therefore not “persons” susceptible to

15   suit under § 1983. See RCW 72.09.

16         Plaintiff’s claim for Monell liability also fails. The holding in Monell

17   applies only to “local government units which are not considered part of the State

18   for Eleventh Amendment purposes.” Monell, 436 U.S. at 690 n.54. Again,

19   Defendants are State actors, not “local government units.” They cannot be held

20   liable under Monell.


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 5
       Case 2:20-cv-00461-TOR      ECF No. 9    filed 02/11/21   PageID.100 Page 6 of 9




 1         Plaintiff argues Defendants are subject to § 1983 and Monell liability

 2   because the Washington Legislature waived sovereign immunity under RCW

 3   4.96.010 and 4.92.090. ECF No. 6 at 3, at 5. Plaintiff’s argument is misguided.

 4   As an initial matter, Defendants are not presently asserting the defense of

 5   sovereign immunity under the Eleventh Amendment; rather, they argue they are

 6   not “persons” for the purposes of § 1983 claims. ECF No. 7 at 3. As Defendants

 7   properly note, the defense of Eleventh Amendment immunity is separate and

 8   distinct from the issue of whether Defendants are “persons” within the definition of

 9   § 1983. See, e.g., Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613

10   (2002); Mueller v. Dep't of Pub. Safety, No. CV 17-00571 HG-WRP, 2020 WL

11   1866428 (D. Haw. Apr. 14, 2020).

12         Further, Plaintiff misconstrues the application of RCW 4.96.010, which

13   applies only to “local governmental entities.” The term “local governmental

14   entities” is narrowly defined as “a county, city, town, special district, municipal

15   corporation, . . . quasi-municipal corporation, . . . or public hospital.” RCW

16   4.96.010(2). Defendants are not local governmental entities; they are State actors.

17   Thus, RCW 4.96.010 does not apply to Defendants or the case at bar.

18         RCW 4.92.090 is also inapplicable. The statute states, “[t]he state of

19   Washington, whether acting in its governmental or proprietary capacity, shall be

20   liable for damages arising out of its tortious conduct to the same extent as if it were


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 6
       Case 2:20-cv-00461-TOR          ECF No. 9   filed 02/11/21   PageID.101 Page 7 of 9




 1   a private person or corporation.” RCW 4.92.090. While this statute affects

 2   Washington State’s immunity in its own courts, the Ninth Circuit and Washington

 3   courts have found it does not have any bearing on State immunity in federal courts.

 4   See McConnell v. Critchlow, 661 F.2d 116, 117 (9th Cir. 1981) (citation omitted);

 5   Rains v. State, 100 Wash. 2d 660, 667-68 (1983)). Thus, RCW 4.92.090 is equally

 6   irrelevant in the present case.

 7         Finally, Plaintiff’s references to Yim v. City of Seattle, 194 Wash. 2d 682,

 8   686, 451 P.3d 694, 696 (2019), as amended (Jan. 9, 2020) and LaPlante v. State,

 9   85 Wash. 2d 154 (1975) are irrelevant to a § 1983 analysis. Both cases involved

10   only Washington state law issues.

11         The Court finds Defendants are not “persons” against whom a § 1983 claim

12   may be brought nor are they “local government units” against whom a claim for

13   Monell liability may be brought. Defendants are entitled to judgment in their favor

14   on Plaintiff’s federal law claims arising under 42 U.S.C. § 1983 and Monell.

15         B.     Plaintiff’s State Law Causes of Action

16         Plaintiff’s remaining causes of action allege common law negligence and

17   violations of Article 1, Section 3 of the Washington State Constitution. ECF No.

18   6-1 at 4-6. Defendants move for judgment on the pleadings regarding the

19   Washington Constitutional claims. ECF No. 8. The Court must first decide

20   whether to exercise supplement jurisdiction over these claims.


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 7
       Case 2:20-cv-00461-TOR       ECF No. 9    filed 02/11/21   PageID.102 Page 8 of 9




 1         A federal court may exercise supplemental jurisdiction over pendent claims

 2   “that are so related to claims in the action within such original jurisdiction that they

 3   form part of the same case or controversy[.]” 28 U.S.C. § 1367(a). However, if a

 4   district court has dismissed all the claims over which it has original jurisdiction, it

 5   may decline to exercise supplemental jurisdiction over a related claim. 28 U.S.C.

 6   § 1367(c)(3). “[A] federal court should consider and weigh . . . the values of

 7   judicial economy, convenience, fairness, and comity in order to decide whether to

 8   exercise jurisdiction over a case brought in that court involving pendent state-law

 9   claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988), superseded

10   by statute on other grounds as stated in Stanford v. MemberWorks, Inc., 625 F.3d

11   550, 561 (9th Cir. 2010) (citing United Mine Workers of America v. Gibbs, 383

12   U.S. 715 (1966)). “[I]n the usual case in which all federal-law claims are

13   eliminated before trial, the balance of factors to be considered under the pendent

14   jurisdiction doctrine . . . will point toward declining to exercise jurisdiction over

15   the remaining state-law claims.” Carnegie-Mellon, 484 U.S. at 350 n.7.

16         Here, the values of judicial economy, comity, fairness, and convenience

17   weigh in favor of allowing the State court to resolve the remaining claims. This

18   case has not yet proceeded to discovery let alone trial and therefore falls within the

19   “usual case” in which a federal court should decline to exercise supplemental

20   jurisdiction over remaining state law claims. Carnegie-Mellon, 484 U.S. at 350


        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 8
       Case 2:20-cv-00461-TOR      ECF No. 9   filed 02/11/21   PageID.103 Page 9 of 9




 1   n.7. The Court declines to exercise supplemental jurisdiction over Plaintiff’s

 2   remaining state law causes of action and finds remand appropriate.

 3         Consequently, the Court need not address Defendants’ Motion for Judgment

 4   on the Pleadings (ECF No. 8) as the matter is now moot.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6         1. Defendants’ Motion for Judgment on the Pleadings (ECF No. 4) is

 7            GRANTED. Plaintiff’s federal causes of action arising under 42 U.S.C.

 8            § 1983 and Monell liability against all Defendants are DISMISSED with

 9            prejudice.

10         2. Defendants’ Motion for Judgment on the Pleadings (ECF No. 8) is

11            DENIED as moot.

12         3. This case is hereby REMANDED to Washington State Superior Court

13            for Spokane County for all further proceedings.

14         The District Court Executive is directed to enter this Order, enter Judgment

15   in favor of all Defendants on Plaintiff’s causes of action under 42 U.S.C. § 1983

16   and Monell, furnish copies to counsel, mail a certified copy to the Clerk of the

17   Spokane County Superior Court, and CLOSE the file.

18         DATED February 11, 2021.

19

20                                  THOMAS O. RICE
                                 United States District Judge

        ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
        PLEADINGS AND REMANDING CASE TO STATE COURT ~ 9
